DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/10/2021 has been entered.
 
Status of Claims
Claim 21 is newly added.  Claims 2, 4, 5, 7-14 and 16-20 are canceled.  Claims 1, 3, 6, 15 and 21 are pending where claim 1 has been amended.
Status of Previous Rejections
The previous 35 USC § 102/103 and 103 rejections of the claims have been withdrawn in view of amendments to the claims.
Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1, 3, 6, 15 and 21 is/are rejected under 35 U.S.C. 102(a)(1 and 2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over US 2004/0115088 A1 to Ohnishi
Regarding claim 1, Ohnishi discloses a solder alloy comprising the following general composition which overlaps the instantly claimed composition, as well as an example (Ohnishi, abstract, para [0020-0028], Table 1, example 8) which lies wholly within the instantly claimed composition:
Element
Claimed wt%
Ohnishi wt%
Ohnishi Ex 5
Overlaps/lies within?
Cu
0.8-8
1.5-8
6
Yes
Ni
0-0.4
Optionally 0.01-1
0.3
Yes
P
0-0.3
P, Ge, Ga: optionally 0.001-0.5
0.02
Yes
Ge
0-0.3

0.01
Yes
Ga
0-0.3

0.07
Yes
Mn, Cr, Co, Fe, Si, Al, Ti, REM
0-1
Co: 0.01-2
Co: 0.3
Yes
In, Sb, Zn
0-5
~0
~0
Yes
Sn
Balance
Balance
Balance
Yes


Regarding the limitation “wherein an intermetallic compound is formed in the solder alloy, said intermetallic compound having a maximum grain size of 100 µm or less in a region at least 50 µm from a surface of the solder alloy,” when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent.  Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established (see MPEP 2112.01 [R-3].)  In the instant case, the solder of Ohnishi would be expected to have the same or similar properties as the instantly claimed solder because Ohnishi discloses the 

	Once a reference teaching a product appearing to be substantially identical is made the basis of a rejection, and the examiner presents evidence or reasoning tending to show inherency, the burden shifts to the applicant to show an unobvious difference. "[T]he PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his [or her] claimed product. Whether the rejection is based on inherency’ under 35 U.S.C. 102, on prima facie obviousness’ under 35 U.S.C. 103, jointly or alternatively, the burden of proof is the same, and its fairness is evidenced by the PTO’s inability to manufacture products or to obtain and compare prior art products." In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433-34 (CCPA 1977)), see MPEP 2112. Applicant has not clearly shown an unobvious difference between the instant invention and the prior art’s product.

Regarding claims 3, 6 and 15, where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established (see MPEP 2112.01 [R-3].)  In the instant case, the solder of Ohnishi would be expected to have the same or similar properties as the instantly claimed solder because Ohnishi discloses the same or substantially the same composition and structure.  Therefore, a rejection based alternatively on either 35 U.S.C. 102 or 35 U.S.C. 103 is eminently fair and acceptable.
Regarding claim 21, example 8 of Ohnishi lies within the instantly claimed ranges.

Claim(s) 1, 3, 6 and 15 is/are rejected under 35 U.S.C. 102(a)(1 and 2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over JP 2004141910 to Amami et al (an English language machine translation has been relied upon for examination purposes).
Regarding claim 1, Amami discloses a solder alloy comprising the following general composition which overlaps the instantly claimed composition, as well as an example (Amami, abstract, page 3 line 101- page 4 line 162, Table 1, example 5) which lies wholly within the instantly claimed composition:

Claimed wt%
Amami wt%
Amami Ex 5
Overlaps/lies within?
Cu
0.8-8
0.01-2
2
Yes
Ni
0-0.4
0.01-0.5
0.1
Yes
P
0-0.3
P, Ge, Ga, Co: optionally 0.0005-0.1
~0
Yes
Ge
0-0.3

~0
Yes
Ga
0-0.3

~0
Yes
Mn, Cr, Co, Fe, Si, Al, Ti, REM
0-1

~0
Yes
In, Sb, Zn
0-5
Sb: 0.01-1
Sb: 0.3
Yes
Sn
Balance
Balance
Balance
Yes


Regarding the limitation “wherein an intermetallic compound is formed in the solder alloy, said intermetallic compound having a maximum grain size of 100 µm or less in a region at least 50 µm from a surface of the solder alloy,” when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent.  Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established (see MPEP 2112.01 [R-3].)  In the instant case, the solder of Amami would be expected to have the same or similar properties as the instantly claimed solder because Amami discloses the same or substantially the same composition and structure.  Therefore, a rejection based alternatively on either 35 U.S.C. 102 or 35 U.S.C. 103 is eminently fair and acceptable.

	Once a reference teaching a product appearing to be substantially identical is made the basis of a rejection, and the examiner presents evidence or reasoning tending to show inherency, the burden shifts to the applicant to show an unobvious difference. "[T]he PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his [or her] claimed product. Whether the rejection is based on inherency’ under 35 U.S.C. 102, on prima facie obviousness’ under 35 U.S.C. 103, jointly or alternatively, 

Regarding claims 3, 6 and 15, where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established (see MPEP 2112.01 [R-3].)  In the instant case, the solder of Amami would be expected to have the same or similar properties as the instantly claimed solder because Amami discloses the same or substantially the same composition and structure.  Therefore, a rejection based alternatively on either 35 U.S.C. 102 or 35 U.S.C. 103 is eminently fair and acceptable.
Claim Rejections - 35 USC § 103
Claim(s) 21 is/are rejected under 35 U.S.C. 103 as obvious over JP 2004141910 to Amami et al (an English language machine translation has been relied upon for examination purposes) as applied to claims 1, 3, 6 and 15 above.
Regarding claim 21, Amami discloses that the sum of P, Ge, Ga and Co weight percent may optionally be 0.0005-0.1 wt%, overlapping the instantly claimed ranges.  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists (see MPEP 2144.05 [R-5]).    It would have been obvious to one of ordinary skill in the art at the time the invention was made to select any portion of the disclosed ranges of Amami including the instantly claimed because Amami discloses the same utility throughout the disclosed ranges.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 3, 6, 15 and 21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN D WALCK whose telephone number is (571)270-5905.  The examiner can normally be reached on Monday-Friday 10 AM - 6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stanley Silverman can be reached on 571-272-1358.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRIAN D WALCK/Primary Examiner, Art Unit 1736